Exhibit 31.4 CERTIFICATION I, Charlotte A. Willson, certify that: 1. I have reviewed this Annual report on Form 10-K of NeoMagic Corporation; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: May 28, 2010 /s/ Charlotte A. Willson CHARLOTTE A. WILLSON Director, Finance and Administration (performing the functions of Principal Financial Officer)
